Citation Nr: 0525001	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-28 231	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for liver disease, 
claimed as hepatitis A or B.

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for tuberculosis.

6. Entitlement to service connection for HIV related 
disability.

7.  Entitlement to service connection for psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1978 through April 1982.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in March and July 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


REMAND

The veteran contends that he is entitled to service 
connection for hearing loss disability and tinnitus.  He 
states that they are the result of his exposure to jet engine 
noise he experienced while stationed aboard an aircraft 
carrier in service.  He also contends that his tinnitus is 
etiologically related to his hearing loss disability.  

The veteran's service separation document (DD-214) shows that 
he was an electrical/mechanical equipment repairman and that 
he had training on aircraft (A-6) hydraulic systems.  His 
service medical records also show that he had duty on board 
an aircraft carrier.

During his April 1978 service entrance examination, the 
veteran demonstrated a puretone threshold of 35 decibels in 
the right ear at 4000 hertz.  Otherwise, the puretone 
thresholds were 5 decibels or less at the hertz levels 
applicable in the VA criteria.

During his March 1982 service separation examination, the 
veteran demonstrated a puretone threshold of 50 decibels in 
the right ear at 4000 hertz.  Otherwise, the puretone 
thresholds were 20 decibels or less at the hertz levels 
applicable in the VA criteria.

In June 1983, the veteran was examined by the VA and 
demonstrated bilateral hearing loss disability under VA 
criteria.  The examiner concluded that because the veteran 
had hearing loss prior to his entry in service and because of 
the mixed component of his hearing loss disability, it was as 
likely as not that the veteran's hearing loss was not 
service-connected.  

Although, the evidence shows that at the time of the 
veteran's entry in service, the veteran demonstrated an 
elevated puretone threshold at 4000 hertz, he did not 
demonstrate hearing loss disability in the right ear under 
the applicable VA regulations.  38 C.F.R. §38 C.F.R. § 3.385 
(2004).  Consequently, the examiner's conclusion was based on 
a faulty premise. 

During the veteran's June 2003, VA audiologic examination, it 
was noted that the veteran had worked at Brach's Candy 
factory for 10 years and had worn hearing protection devices.  
The veteran's records from Brach's Candy have not been 
associated with the claims folder.

In August 2005, after the veteran's case was transferred to 
the Board, the veteran's representative submitted additional 
evidence with respect to the veteran's claim for entitlement 
to service connection for hearing loss disability and 
tinnitus.  That evidence has not yet been considered by the 
RO.

VA outpatient treatment records, dated from August to October 
2002, show that the veteran had applied for disability 
benefits from the Social Security Administration.  Records 
associated with that application, as well as the final 
disposition of that application, have not been associated 
with the claims folder.

The veteran also seeks entitlement to service connection for 
tuberculosis.

VA outpatient treatment records, dated in August and October 
2002, show that in 1992 the veteran had a history of a 
positive PPD reading and that he took medication for 9 
months.  They also show that in approximately September 2002, 
he had a chest X-ray taken at the CORE Center.  He was 
attempting to get the results for his VA records.

VA outpatient treatment records, dated in November 2002, 
suggest that the veteran is receiving training through the VA 
Vocational Rehabilitation and Education service.  However, 
his Vocational Rehabilitation and Education folder has not 
been associated with the claims file. 

In its March 2003 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
AIDS and for depression and bipolar disorder.  The following 
month, the RO received the veteran's Notice of Disagreement; 
however, the veteran was not issued a Statement of the Case 
(SOC) with respect to either issue.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  The Board also notes that the 
veteran has not been advised of the VA's duty to assist him 
in the development of those claims.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case issues are remanded for the 
following actions:

1.  Issue an SOC concerning the claims of 
entitlement to service connection for 
AIDS and for psychiatric disability.  If 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issues, return the case to 
the Board for further appellate action.  
See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2004). 

2.  If the veteran perfects his claims of 
his claims of entitlement to service 
connection for AIDS and psychiatric 
disability, ensure compliance with the 
VA's duties to assist the veteran in the 
development of those claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, ensure 
that the following actions have been 
performed:  (1) inform the veteran of the 
information and evidence not of record 
that is necessary to substantiate each of 
his specific claims; (2) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(3) inform the veteran about the 
information and evidence that he is 
expected to provide; and (4) request or 
tell the veteran to provide any evidence 
in his possession that pertains to any of 
his claims, or something to the effect 
that the veteran should give the VA 
everything it has pertaining to his 
claims.

3.  Request that the veteran provide a 
history of his employment at the Brach's 
Candy factory.  Such information should 
include, but not limited to, the name and 
address of Brach's Candy, as well as the 
dates of his employment.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  

4.  When the actions in paragraph 3 have 
been completed, request that Brach's 
Candy furnish copies of the veteran's 
employment records, including, but not 
limited to, employment applications, 
medical records and the reports of any 
pre-employment examinations; job 
descriptions; reports of job training; 
reports of duty limitations or job 
changes and the reasons for such 
limitations or changes; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or job 
retraining; counseling statements; 
customer/client letters; reports of union 
involvement; and reports of termination 
and any associated severance pay.  Also 
request that the veteran provide any such 
information in his possession.  Failures 
to respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  

If Brach's Candy does not have the noted 
documents, request that it provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  

If records or other information of the 
veteran's employment with Brach's Candy 
are unavailable, notify the veteran of 
that fact in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

5.  Associate the veteran's VA Vocational 
Rehabilitation and Education folder with 
the claims file.

6.  Contact the Social Security 
Administration and obtain an up-to-date 
status report on any benefits being 
received by the veteran or any 
applications for which benefits were 
denied.  This should include, but is not 
limited to, a copy of the original 
award/denial letter, a list of the 
disabilities upon which the benefits are 
based, and copies of all medical evidence 
used to support the original award or 
application which was denied, as well as 
the evidence used to support the 
continuation of any award.  Also request 
that the veteran provide any such records 
he may have in his possession.  A failure 
to respond or a negative reply to any 
request must be noted in writing and 
associated with the claims folder. 

Efforts to obtain the veteran's Social 
Security records must continue until it 
is determined that they do not exist or 
that further attempts to obtain them 
would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

7.  Request a copy of the report of the 
veteran's chest X-ray taken at the CORE 
Center in approximately September 2003.  
Also request that the veteran provide any 
such report he may have in his 
possession.  A failure to respond or a 
negative reply to any request must be 
noted in writing and associated with the 
claims folder.  If the requested records 
are unavailable, notify the veteran and 
his representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(e) (2004).

8.  When the actions in paragraphs 3, 4, 
5, 6, and 7 have been completed, schedule 
the veteran for ear and audiological 
examinations to determine the nature, 
etiology, and extent of any ear disease 
or hearing loss disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

If hearing loss disability or tinnitus is 
found, the examiner must identify and 
explain the elements supporting the 
diagnosis(diagnoses).  The examiner must 
also render an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that such disability (disabilities) is 
(are) the result of any event in service, 
including, but not limited to, the 
hearing impairment in his right ear at 
the time of his separation from service.  

If hearing loss disability is found, the 
examiner must also render an opinion as 
to whether it is more likely than not, at 
least as likely as not, or less likely 
than not that tinnitus is the result of 
or has been chronically worsened by 
hearing loss disability.

The rationale for all opinions must be 
set forth in writing.

9.  When all the actions requested in 
paragraphs 3, 4, 5, 6, 7, and 8 have been 
completed, undertake any other indicated 
development, such as the scheduling of 
any additional VA examinations, and then 
readjudicate the issues of entitlement to 
service-connection for hearing loss 
disability; tinnitus; liver disease, 
claimed as hepatitis A or B; hepatitis C; 
and tuberculosis.  With respect to 
tinnitus, the RO must consider not only 
the potential for direct service 
connection (38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004)), but 
also whether such disability is the 
result of or chronically worsened by 
service-connected disability.  38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  
By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

